                        UNITED STATES DISTRICT COURT
                       FOR TIlE DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA                            Crim. No. 15-15
                                                     Crim. No. 15-18
       V.


JULIO CESAR CONCEPCION                                   OPINION & ORDER




      Defendant Julio Cesar Concepcion, pro se, has filed in both of the above-
captioned criminal cases a “Motion to rescind money judgment,” i.e., a Consent
Judgment of Forfeiture to which he agreed in connection with his guilty plea.
(15cr15 DE 89; lScrlS DE 17) The government has filed a brief in opposition.
(15cr15 DE 90; 15cr18 DE 18). Because there is no legal basis for such a
motion, and because the defendant waived any such challenge in his plea
agreement and in the Consent Judgment itself, the motion is denied.
                                    BACKGROUND
      On January 14, 2015, pursuant to written agreements to plead guilty
filed in both of the above captioned cases, Mr. Concepcion pled guilty in open
Court to two criminal Informations:
      (a) Crim. No. 18-15, charging him with conspiracy and receipt of stolen
            government funds, 18 U.S.C.    §   371, 641; and
      (b) Crim. No. 18-18, charging him with conspiracy to commit wire fraud,
            18 U.S.C   §   1343, 1349.
He is currently serving a sentence of imprisonment.
      Pursuant to his plea agreement, Mr. Concepcion signed a Consent
Judgment of Forfeiture in the amount of $5,643,695.46. (lScrlS DE 80;


       Two other motions, for return of property and to enforce a cooperation agreement,
will be decided separately. (15cr15 DE 87, 88; lScrl8 DE 15, 16)

                                               1
l5crlS DE 9) The Consent Judgment was executed by the defendant and the
government, and filed on the Court’s docket on July 21, 2015. (Id.)
          The Consent Judgment set forth that Mr. Concepcion
          (1) consented to the forfeiture to the United States of $5,643,695.46,
representing proceeds of the violations of 18 U.S.C.     §    641 and 1349;
          (2) consented to the entry of a money judgment in that amount, and
agreed that the Consent Judgment was final at the time of entry, pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A); and
          (3) waived all constitutional and statutory challenges to any forfeiture
carried out pursuant to the Consent Judgment.
Mr. Concepcion acknowledged that the Consent Judgment would be part of the
sentence imposed on him. Id.
          Sentence was imposed and final judgments of conviction and sentence
were entered on July 21, 2015. (15cr15 DE 79, 81; 15cr18 DE 8, 10) Both
judgments ordered restitution in the amount $5,643,695.46. (Id.)
     The government did not appeal. Defendant Concepcion has not filed an
appeal or motion under 28 U.S.C. § 2255, timely or otherwise. See Fed. R. App.
P. 4(b)(1) (14-day deadline to file appeal); 28 U.S.C.   §   2255(f) (one year deadline
to file   §   2255 motion).
                                      DISCUSSION
          Defendant seeks to rescind the Consent Judgment of forfeiture because
he is indigent, and because he “faces a hardship while incarcerated     as [a
                                                                            .   .   .




result of) failure to comply with minimum Financial Responsibility Program
                                                                   3)2
(“FRP”), he will be subjected to unfair sanctions.” (DE 89 at




2      The Inmate Financial Responsibility Program provides for modest amounts to
be deducted monthly from inmates’ prison earnings and applied against financial
obligations such as fines or restitution. The judgments of conviction here
recommended that the defendant participate in the FRP, and that restitution be paid
at the rate of $25 per month. (15cr 15 DE 81 at 6; 15cr18 DE 10 at 6) To avoid
sanctions, whether he considers them “unfair” or not, the defendant need only comply.

                                               2
      Defendant cites no statute, rule, or case in support of this application.
There appears to be no legal basis for this motion to “rescind” the Consent
Judgment of Forfeiture to which the defendant agreed.
      The Federal Rules of Criminal Procedure are of no assistance to the
defendant here. Rule 32.2, which governs forfeiture procedures, provides for a
timely contemporaneous challenge, which may be pursued on appeal if denied.
No such challenge occurred in 2015, and no appeal was taken.
      Rule 35 provides for correction of an “arithmetical, technical, or other
clear error” within 14 days after imposition of sentence. No such motion was
made in 2015. The court has no inherent power to later revisit a sentence, and
failure to bring a Rule 35 motion in timely fashion deprives the court of the
power to do so. See United States u. Phillips, 597 F.3d 1190, 1199 (11th Cir.
                                                           (7th   Cir. 2014).
2010); United States u Townsend, 762 F.3d 641, 646
      Rule 36 provides for correction of a “clerical error” in a judgment at any
time. Its function, however, is solely to permit technical corrections where a
filed judgment or order fails to reflect the actual rulings of the court. No such
claim is made here; the Consent Judgment reflects the actual terms agreed to
by Mr. Concepcion and ordered by the Court. Mr. Concepcion merely seeks
relief from the Consent Judgment to which he agreed. See United States          t.’.

Jones, 608 F.2d 386, 389 (Rule 36 does not “allow reassessment of the
merits”).
      Viewed in the alternative as a motion to reopen judgment under Fed. R.
Civ. P. 60(b), this motion is not viable. The Civil Rules cannot be used to
challenge a criminal conviction or sentence. See United States v. Mondavi, 138
F.3d 1365 (11th Cir. 1998); United States   ii.   Baskeruille, 492 F. App5c 254, 256
n.1 (3d Cir. 2012).
      Finally, even assuming that there is a procedural vehicle for such a
claim, Mr. Concepcion has definitively waived it. As part of his plea bargain, he
consented, in writing, to the entry’ of the Consent Judgment of forfeiture. His
plea agreements contained a waiver of the right to bring an appeal or collateral


                                              3
attack. (15cr15 DE 77; 15cr18 DE 5) More specifically, the Consent Judgment
itself, signed by the defendant, “waives all constitutional and statutory
challenges of any kind” to the forfeiture. (15cr15 DE 80; 15cr18 DE 9) Such
                                                                                (9th   Cir.
waivers are legally effective. See United States v. Pollard, 850 F.3d 1038
2017) (plea agreement waiver of appeal bars challenge to forfeiture).3
                                        ORDER
      Accordingly, for the reasons stated above,
      IT IS this 22d day of April, 2019
      ORDERED that the “Motion to Rescind Money Judgment” (15cr15 DE 89;
15cr18 DE 17) is DENIED.
      The clerk shall file this Opinion and Order under both of the above-
captioned criminal cases, and close the file.




                                                   / ,k%
                                                   KEVIN MCNULTY
                                              United States District Judge




3      Although no such claim is raised, the government has devoted several pages of
briefing to the inapplicability of the later-decided case of Honeycutt v. United States,
581 U.S. —,   137 S. Ct. 1626 (2017) (rejecting joint and several liability, and holding
that a federal criminal asset forfeiture statute similar to the one here is “limited to
property the defendant himself actually acquired as the result of the crime.”); see also
United States v. Ojeli, 867 F.3d 418 (3d Cir. 2017).
       Essentially for the reasons stated in the government’s brief, if such a claim were
presented, I would hold in the alternative that Honeycutt has not been applied
retroactively and that proceedings under § 2255 or § 2241, which are directed at a
prisoner’s custody, are not available for collateral attack on a forfeiture order. See
Gov’t brief in opposition, pp. 9—12 (citing, ag, United States v. Alquza, 2017 WL
4451146 (W.D.N.C. Sept. 20, 2017), affd, 722 F. App’x 348, 349 (4th Cir. 2018);
                                                 9 (S.D.N.Y. Aug. 20, 2018)).
Lasher v. United States, 2018 WL 3979596, at
       In addition, as noted in text, supra, this or any such challenge was waived. See
United States u. Yancey, 707 F. App’x 342 (6th Cir. 2017) (challenge based on later-
decided Honeycutt case is barred by plea agreement waiver).

                                               4
